Case 1:19-cv-00128-SPW Document 89 Filed 08/06/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISON = f L = PH

AUG. 0 6 2020

NEIGHBORS AGAINST BISON Case No. 1:19-cv-128-SPW 1 _
erk, US District Court
SLAUGHTER, et al., District Of Montana
Judge Susan P. Watters mings
Plaintiffs,
y ORDER

The NATIONAL PARK SERVICE, et
al,,

Defendants.

 

 

Upon the Parties’ Joint Motion for a Briefing Schedule (Doc. 88), and for
good cause appearing,
IT IS HEREBY ORDERED that the Court adopts the following schedule:
1. Any motion for leave to file an amicus brief addressing Defendants’ Motion
for Voluntary Remand Without Vacatur must be filed on or before August
13, 2020.
2. Any party wishing to file an amicus brief must do so on or before August
27, 2020.
3. Plaintiffs shall file their response to Defendants’ Motion for Voluntary
Remand without Vacatur on or before September 17, 2020.

4. Defendants shall file their reply on or before October 1, 2020.
Case 1:19-cv-00128-SPW Document 89 Filed 08/06/20 Page 2 of 2

5. Any subsequent motions filed by either party, including any motion by
Plaintiffs for judgment on the merits, will follow the briefing schedule and
word limitations set forth in the Local Rules.

6. One week after the Court rules on Defendants’ Motion for Voluntary
Remand Without Vacatur, Defendants shall file an answer to Plaintiffs’

Amended Complaint (Doc. 81), if necessary.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this_2*of August, 2020.

Lavra (tet

“SUSAN P. WATTERS
United States District Judge
